Exhibit 99.1 Press Release dated January 28, 2010 with respect to financial results. GREAT NORTHERN IRON ORE PROPERTIES W-1290 First National Bank Building 332 Minnesota Street Saint Paul, MN 55101-1361 (651) 224-2385 FAX (651) 224-2387 www.gniop.com GNI (CUSIP NO. 391064102) Date:January 28, 2010 FOR IMMEDIATE RELEASE The Trustees of Great Northern Iron Ore Properties (GNI) report the following financial information: Fourth Quarter ended December 31: Revenues $ $ Net Income Basic & Diluted Earnings per Share Year ended December 31: Revenues $ $ Net Income Basic & Diluted Earnings per Share GNI, St. Paul, Minnesota, owns mineral and nonmineral lands on the Mesabi Iron Range of Minnesota. Income is mainly derived from royalties on iron ore minerals (principally taconite) mined from these properties which are under lease to major steel producers. /s/ Joseph S. Micallef President of the Trustees and Chief Executive Officer
